Exhibit 10.1

Senior Executive Officers

ALERUS FINANCIAL CORPORATION

2019 EQUITY INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

 

The Participant specified below is hereby granted a restricted stock unit award
(the “Award”) by ALERUS FINANCIAL CORPORATION, a Delaware corporation (the
“Company”), under the ALERUS FINANCIAL CORPORATION 2019 EQUITY INCENTIVE PLAN
(the “Plan”). The Award shall be subject to the terms of the Plan and the terms
set forth in this Performance-Based Restricted Stock Unit Award Agreement
(“Award Agreement”).

Section 1.          Award.  The Company hereby grants to the Participant the
Award of restricted stock units (each such unit, an “RSU”),  where each RSU
represents the right of the Participant to receive one Share in the future,
subject to the terms of this Award Agreement and the Plan.

Section 2.          Terms of Restricted Stock Unit Award. The following words
and phrases relating to the Award shall have the following meanings:

(a)         The “Participant” is ______________________________.

(b)         The “Grant Date” is ______________________________.

(c)         The number of “RSUs” is ______________________.

(d)         The “Performance Period”  begins on _______________________ and
concludes on _______________________.

Except for words and phrases otherwise defined in this Award Agreement, any
capitalized word or phrase in this Award Agreement shall have the meaning
ascribed to it in the Plan.

Section 3.          Performance Measurement and Vesting.

(a)         General.  The Committee has established one or more performance
objectives for the Performance Period. On a date following the conclusion of the
Performance Period (the “Certification Date”), the Committee shall certify the
level of performance for each applicable performance objective and the number of
RSUs subject to this Award that shall become vested,  if any, as set forth in
Schedule A to this Award Agreement. Unless otherwise provided in this Section 3,
the Participant shall forfeit all right, title and interest in and to the RSUs
that do not become vested as of the Certification Date.

(b)         Termination of Service.  Except as otherwise provided in Section
3(c) or Section 3(d),  if the Participant’s Termination of Service occurs prior
to the Certification Date, the Participant shall forfeit all right, title and
interest in and to the RSUs as of such Termination of Service.

(c)         Disability, Death, and Retirement. Upon the Participant’s
Termination of Service due to the Participant’s Disability, Retirement, or
death,  the number of RSUs that would vest as of the Certification Date if the
Committee were to certify a target level of performance for each performance
objective during the Performance Period shall become immediately vested.

 








For the purposes of this Section 3(c),  “Retirement” means the Participant’s
voluntary Termination of Service following the Participant’s attainment of age
sixty (60), provided that the Participant has been employed with the Company for
at least ten (10) years prior to such Termination of Service; and “Disability”
(1) has the meaning provided in the then-effective employment agreement, if any,
between the Participant and the Company, or, in absence thereof, (2) means a
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six (6) months, where such impairment causes the Participant to be unable
to perform the duties of the Participant’s position of employment or any
substantially similar position of employment.

(d)         Change in Control. If a Change in Control occurs prior to the
conclusion of the Performance Period, a portion of the RSUs shall immediately
vest (i) if prior to the Change in Control, the Committee determines that this
Award will not continue after the Change in Control or that the successor entity
(or its parent) will not agree to provide at the time of the Change in Control
for the assumption or replacement of this Award with a comparable equity-based
award covering shares of the successor entity (or its parent) that would
equitably preserve the compensation element of the Award (the date of such
determination by the Committee, the “Determination Date”); or,  (ii) if the
foregoing is  inapplicable, if within one (1) year following the Change in
Control the Participant incurs a Termination of Service by the Company other
than for Cause or by the Participant for Good Reason.  The portion of RSUs
subject to accelerated vesting pursuant to this Section 3(d) shall equal the
number of RSUs that would vest as of the Certification Date if the Committee
were to certify a target level of performance for each performance objective
during the Performance Period,  multiplied by a fraction, the numerator of which
is the number of days between the Grant Date and, as applicable, the
Determination Date or the date of the qualifying Termination of Service, and the
denominator of which is the number of days in the Performance Period.

For the purposes of this Section 3(d), “Cause” (1) has the meaning provided in
the then-effective employment agreement, if any, between the Participant and the
Company, or, in absence thereof, (2) means (A) the Participant’s commission of
any act constituting a felony or the Participant’s conviction or guilty or no
contest plea to any criminal misdemeanor involving fraud, misrepresentation, or
theft; (B) gross misconduct or any act of fraud, disloyalty, or dishonesty by
the Participant related to or in connection with the Participant’s employment
with the Company, or otherwise likely to cause material harm to the Company or
its reputation; (C) a material violation by the Participant of the Company’s
policies or codes of conduct; or (D) the willful or material breach by the
Participant of any agreement between the Participant and the Company. “Good
Reason” (1) has the meaning provided in the then-effective employment agreement,
if any, between the Participant and the Company, or, in absence thereof, (2)
means any of the following conditions arising without the consent of the
Participant, provided that the Participant has notified the Company in writing
of the existence of such condition within ninety (90) days of its first
occurrence, and the Company has failed to remedy such condition within thirty
(30) days of such notice: (A) a material diminution in the Participant’s base
salary, authority, duties, or responsibilities; (B) relocation of the
Participant’s principal office more than fifty (50) miles from its location as
of the Grant Date; or (C) any other action or inaction that constitutes a
material breach by the Company or any terms or conditions of any agreement
between the Participant and the Company, which breach has not been caused by the
Participant.

Section 4.          Settlement of RSUs. Delivery of Shares or other amounts
under this Award Agreement and the Plan shall be subject to the following:

(a)         Delivery of Shares. The Company shall deliver to the Participant one
Share free and clear of any restrictions in settlement of each of the vested and
unrestricted RSUs within thirty (30) days of the Certification Date.





2




(b)         Compliance with Applicable Laws. Notwithstanding any other term of
this Award Agreement or the Plan, the Company shall have no obligation to
deliver any Shares or make any other distribution of benefits under this Award
Agreement or the Plan unless such delivery or distribution complies with all
applicable laws and the applicable rules of any securities exchange or similar
entity.

(c)         Certificates Not Required.  To the extent that this Award Agreement
and the Plan provide for the issuance of Shares, such issuance may be effected
on a non-certificated basis, to the extent not prohibited by applicable law or
the applicable rules of any securities exchange or similar entity.

Section 5.          Withholding. All deliveries of Shares pursuant to the Award
shall be subject to withholding of all applicable taxes. The Company shall have
the right to require the Participant (or if applicable, permitted assigns, heirs
and Designated Beneficiaries) to remit to the Company an amount sufficient to
satisfy any tax requirements prior to the delivery date of any Shares in
connection with the Award. Except as otherwise provided by the Committee, such
withholding obligations may be satisfied (a) through cash payment by the
Participant, (b) through the surrender of Shares that the Participant already
owns or (c) through the surrender of Shares to which the Participant is
otherwise entitled under the Plan; provided, however, that except as otherwise
specifically provided by the Committee, such Shares under clause (c) may not be
used to satisfy more than the maximum individual statutory tax rate for each
applicable tax jurisdiction, or such lesser amount as may be established by the
Company. In the instance the withholding obligation is satisfied through the
surrender of Shares, the Company will not deliver fractional Shares, and it will
pay, in lieu thereof, the Fair Market Value of such fractional Shares.

Section 6.          Dividend Equivalents.  The Participant shall be entitled to
receive a payment in cash upon the conclusion of the Performance Period in an
amount equal in value to any dividends and distributions paid with respect to
the RSUs (other than dividends and distributions that may be issued with respect
to Shares by virtue of any corporate transaction, to the extent adjustment is
made pursuant to Section 3.4 of the Plan) during the Performance Period
(“Dividend Equivalents”); provided,  however, that no Dividend Equivalents shall
be payable to or for the benefit of the Participant with respect to record dates
for such dividends or distributions occurring before the Grant Date or on or
after the date, if any, on which the Participant has forfeited the RSUs.
Dividend Equivalents shall be credited at the time the respective dividends or
distributions are paid and shall be accumulated, without interest, and shall be
subject to the same restrictions applicable to the underlying RSUs.

Section 7.          Restrictive Covenants.

(a)         Confidential Information. Except as permitted by the Company, the
Participant shall not at any time divulge, furnish or make accessible to anyone
or use in any way other than in the ordinary course of the business of the
Company or its affiliates, any confidential, proprietary, or secret knowledge or
information of the Company or its affiliates that the Participant has acquired
or will acquire about the Company or its affiliates, whether developed by
himself or herself or by others, concerning (i) any trade secrets; (ii) any
confidential, proprietary, or secret designs, programs, processes, formulate,
plans devices, or material (whether or not patented or patentable) directly or
indirectly useful in any aspect or the business of the Company or of its
affiliates; (iii) any customer or supplier lists; (iv) any confidential,
proprietary, or secret development or research work; (v) any strategic or other
business, marketing, or sales plans; (vi) any financial data or plans; or (vii)
any other confidential, proprietary, or secret information about any aspect or
the business of the Company or of its affiliates. The Participant acknowledges
that the knowledge and information described above constitutes a unique and
valuable asset of the Company and represents a substantial investment of time
and expense by the Company and that any disclosure or other use of such
knowledge or information other than for the sole benefit of the Company or its
affiliates would be wrongful and would cause irreparable harm to the Company.
The Participant shall not intentionally commit any act that would materially
reduce the value of such





3




knowledge or information to the Company or its affiliates. The foregoing
obligations or confidentially shall not apply to any knowledge or information
that (i) is now or subsequently becomes generally publicly known, other than as
a direct or indirect result of the breach of this Award Agreement, (ii) is
independently made available to the Participant in good faith by a third party
who has not violated a confidential relationship with the Company or its
affiliates, or (iii) is required to be disclosed by law or legal process. The
Participant’s obligations under this Award Agreement to maintain the
confidentiality of the Company’s confidential, proprietary, and secret
information are in addition to any obligations of the Participant under any
other agreement between the Participant and the Company, and any applicable
statutory or common law.

(b)         Return of Records and Property. Upon the Participant’s Termination
of Service, or at any time upon the Company’s request, the Participant shall
promptly deliver to the Company all Company and affiliate records and all
Company and affiliate property in his or her possession or under his or her
control, including without limitation manuals, books, blank forms, documents,
letters, memoranda, notes, notebooks, reports, printouts, computer disks,
computer tapes, sources codes, data, tables, or calculations, and all copies
thereof; documents that in whole or in part contain any trade secrets or
confidential, proprietary, or other secret information of the Company or its
affiliates and all copies thereof; and keys, access cards, access codes,
passwords, credit cards, personal computers, telephones and other electronic
equipment belonging to the Company or an affiliate.

Section 8.          Non-Transferability of Award. The Award, or any portion
thereof, is not transferable except as designated by the Participant by will or
by the laws of descent and distribution or pursuant to a domestic relations
order. Except as provided in the immediately preceding sentence, the Award shall
not be assigned, transferred, pledged, hypothecated or otherwise disposed of by
the Participant in any way whether by operation of law or otherwise, and shall
not be subject to execution, attachment or similar process. Any attempt at
assignment, transfer, pledge, hypothecation or other disposition of the Award
contrary to the provisions hereof, or the levy of any attachment or similar
process upon the Award, shall be null and void and without effect.

Section 9.          No Rights as Shareholder.  Notwithstanding the Participant’s
right to receive dividend equivalents pursuant to Section 6,  the Participant
shall not have any rights of a Shareholder with respect to the RSUs, including
but not limited to, voting rights, prior to the settlement of the RSUs pursuant
to Section 4(a) above.

Section 10.        Heirs and Successors.  This Award Agreement shall be binding
upon, and inure to the benefit of, the Company and its successors and assigns,
and upon any person acquiring all or substantially all of the Company’s assets
or business. If any rights of the Participant or benefits distributable to the
Participant under this Award Agreement have not been settled or distributed at
the time of the Participant’s death, such rights shall be settled for and such
benefits shall be distributed to the Designated Beneficiary in accordance with
the provisions of this Award Agreement and the Plan. The “Designated
Beneficiary” shall be the beneficiary or beneficiaries designated by the
Participant in a writing filed with the Committee in such form as the Committee
may require. The Participant’s designation of beneficiary may be amended or
revoked from time to time by the Participant in accordance with any procedures
established by the Committee. If a Participant fails to designate a beneficiary,
or if the Designated Beneficiary does not survive the Participant, any benefits
that would have been provided to the Participant shall be provided to the legal
representative of the estate of the Participant. If a Participant designates a
beneficiary and the Designated Beneficiary survives the Participant but dies
before the provision of the Designated Beneficiary’s benefits under this Award
Agreement, then any benefits that would have been provided to the Designated
Beneficiary shall be provided to the legal representative of the estate of the
Designated Beneficiary.





4




Section 11.        Administration. The authority to manage and control the
operation and administration of this Award Agreement and the Plan shall be
vested in the Committee, and the Committee shall have all powers with respect to
this Award Agreement as it has with respect to the Plan. Any interpretation of
this Award Agreement or the Plan by the Committee and any decision made by the
Committee with respect to this Award Agreement or the Plan shall be final and
binding on all persons.

Section 12.        Plan Governs.  Notwithstanding any provision of this Award
Agreement to the contrary, this Award Agreement shall be subject to the terms of
the Plan, a copy of which may be obtained by the Participant from the office of
the General Counsel of the Company. This Award Agreement shall be subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time. Notwithstanding any provision of this Award Agreement to the
contrary, in the event of any discrepancy between the corporate records of the
Company and this Award Agreement, the corporate records of the Company shall
control.

Section 13.        Not an Employment Contract.  Neither the Award nor this Award
Agreement shall confer on the Participant any rights with respect to continuance
of employment or other service with the Company or a Subsidiary, nor shall they
interfere in any way with any right the Company or a Subsidiary may otherwise
have to terminate or modify the terms of the Participant’s employment or other
service at any time.

Section 14.        Amendment.  Without limitation of Section 17 and Section 18
below, this Award Agreement may be amended in accordance with the provisions of
the Plan, and may otherwise be amended in writing by the Participant and the
Company without the consent of any other person.

Section 15.        Governing Law.  This Award Agreement, the Plan and all
actions taken in connection herewith and therewith shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws, except as superseded by applicable
federal law.

Section 16.        Validity. If any provision of this Award Agreement is
determined to be illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining parts hereof, but this Award Agreement
shall be construed and enforced as if such illegal or invalid provision had
never been included herein.

Section 17.        Section 409A Amendment.  The Award is intended to be exempt
from Code Section 409A and this Award Agreement shall be administered and
interpreted in accordance with such intent. The Committee reserves the right
(including the right to delegate such right) to unilaterally amend this Award
Agreement without the consent of the Participant in order to maintain an
exclusion from the application of, or to maintain compliance with, Code Section
409A; and the Participant hereby acknowledges and consents to such rights of the
Committee.

Section 18.        Clawback.  The Award and any amount or benefit received under
the Plan shall be subject to potential cancellation, recoupment, rescission,
payback or other action in accordance with the terms of any applicable Company
or Subsidiary clawback policy (the “Policy”) or any applicable law, as may be in
effect from time to time. The Participant hereby acknowledges and consents to
the Company’s or a Subsidiary’s application, implementation and enforcement of
(a) the Policy and any similar policy established by the Company or a Subsidiary
that may apply to the Participant, whether adopted prior to or following the
date of this Award Agreement and (b) any provision of applicable law relating to
cancellation, rescission, payback or recoupment of compensation, and agrees that
the Company or a Subsidiary may take such actions as may be necessary to
effectuate the Policy, any similar policy and applicable law, without further
consideration or action.

*         *         *         *         *





5




IN WITNESS WHEREOF,  the Company has caused this Award Agreement to be executed
in its name and on its behalf, and the Participant acknowledges understanding
and acceptance of, and agrees to, the terms of the Plan and this Award
Agreement, all as of the Grant Date.

 

 

 

 

 

    

ALERUS FINANCIAL CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

Print Name:

 

 





6




PERFORMANCE-BASED

RESTRICTED STOCK UNIT AWARD AGREEMENT

SCHEDULE A

Performance-Based Objectives

The determination of the number of RSUs that will vest on the Certification Date
as provided in Section 3(a) of the Award Agreement will be determined as
follows:

1.    The Committee will determine the Company’s Cumulative Net Income for the
Performance Period.

2.    Based on that Cumulative Net Income, the Committee will determine the
Performance Factor for the Performance Period based upon the following table,
specifically by determining where the Company’s Cumulative Net Income falls
relative to the goals specified in the applicable column of the table, and then
by selecting the corresponding Performance Factor. If the Company’s Cumulative
Net Income for the Performance Period is between two amounts shown in the
applicable column of the table, the corresponding Performance Factor will be
determined by linear interpolation between the two relevant Performance Factors
shown in the table. If Cumulative Net Income for the Performance Period is less
than the Threshold Goal specified, the Performance Factor is zero. The Maximum
Performance Factor is 150% regardless of Cumulative Net Income in excess of the
Maximum Goal.

Actual Performance Factor

Target Cumulative Net Income

Executive LTI Payout in $$ Value

80%

Minimum

$_______

50%

100%

Target

$_______

100%

120%

Maximum

$_______

150%

 

3.    The number of Units that will vest as of the Certification Date will be
the number of RSUs specified in Section 2(c) multiplied by the Performance
Factor.

4.    For purposes of this Schedule A, the Company’s  “Cumulative Net Income”
for any period shall mean the Company’s net income for that period as calculated
under U.S. generally accepted accounting principles.

*         *          *         *          *

As an example, to compute the number of Units that will vest on the
Certification Date, assume the following facts: (i) the number of RSUs awarded
is 500; and (ii) the Company’s actual Cumulative Net Income for the Performance
Period was half-way between the Threshold Goal and the Target Goal. Under these
facts, the Performance Factor would be 75% (half-way between 50% and 100%), and
the number of RSUs vesting on the Certification Date would be 375.

7

